DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Status of Claims
Claims 1, 2, 4, 5, 6, 7 and 8 are pending.
Claim 3 has been canceled
Claims 1, 2, 4, 5, 7 and 8 are rejected.
Claim 6 is objected.
Response to Arguments
Applicant’s arguments, see page 6, filed February 26, 2021, with respect to the rejection of claims 1 and 4 under 35 USC 102 (a)(1) in view of Evstigneeva et al. have been fully considered and are persuasive in view of the claim amendment.  The rejection of claims 1 and 4 under 35 USC 102 (a)(1) in view of Evstigneeva et al. has been withdrawn. 
Applicant’s arguments, see page 6, filed February 26, 2021, with respect to the rejection of claims 1 and 4 under 35 USC 102 (a)(1) and (a)(2) in view of Dean et al. have been fully considered and are persuasive in view of the claim amendment.  The rejection of claims 1 and 4 under 35 USC 102 (a)(1) and (a)(2) in view of Dean et al. has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed February 26, 2021, with respect to the rejection of claims 1, 3 and 4 under 35 USC 102(a)(1) and (a)(2) in view of Cho et al. have been fully considered and are persuasive in view of the cancellation of claim 3, claim amendment and arguments presented.  The rejection of claims 1, 3 and 4 under 35 USC 102(a)(1) and (a)(2) in view of Cho et al. has been withdrawn. 
Applicant's arguments filed February 6, 2021 with regard to the rejection of claims 1- 4 and 7 under 35 USC 102(a)(1) in view of Buijnsters et al. have been fully considered but is only persuasive as it relates to claim 3 because claim 3 has been canceled.  However, upon further consideration, claims 1, 2, 4 and 7 are rejected under 35 USC 102(a)(1) in view of Buijnsters et al. as set out below.
Applicant's arguments filed February 6, 2021 with regard to the rejection of claims 1- 5 and 7 under 35 USC 102(a)(1) in view of SHI et al. have been fully considered but is only persuasive as it relates to claim 3 because claim 3 has been canceled.  However, upon further consideration, claims 1, 2, 4, 5 and 7 are rejected under 35 USC 102(a)(1) in view of SHI et al. as set out below.
Applicant's arguments filed February 26, 2021, with regard to the 103 rejection of claim 8 have been fully considered but they are not persuasive.  Based on the 102 rejections set out below the 103 rejection is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buijnsters (EUR. J. Org. Chem, 2002).
The claims cover, inter alia, a compound of formula (1).

    PNG
    media_image1.png
    151
    157
    media_image1.png
    Greyscale
, with R1 – R5 and XA as defined in the claims.  Dependent claim 2 further limits the compound to formulas (1-1) and (1-2)

    PNG
    media_image2.png
    151
    189
    media_image2.png
    Greyscale
(1-1) and   
    PNG
    media_image3.png
    166
    177
    media_image3.png
    Greyscale
(1-2) R – R6 and XA are as defined.
Dependent claims 4 and 5 further limit M.  
Independent claim 7 covers a surfactant comprised of the compound of claim 1.
However, Buijnsters disclose the following compound 3 in Scheme 1,

    PNG
    media_image4.png
    139
    171
    media_image4.png
    Greyscale
, and is part of a surfactant.  In this instance the compound has R2 as “COOH” as XA and X is a direct bond, and R1 and R3 as –YR6, with Y = -OC(=O)-R6, with R6 = R11 and R11 is an alkyl group.  Also, R4 and R5 are H.  With Buijnster meeting the criterion where the two –YR6 groups present are the same, R6 does not have an ester, carbonyl nor an amide and X is a divalent linking group with a carbonyl.
Response to Arguments
Applicant respectfully asserts that Buijnsters has the following compound:

    PNG
    media_image5.png
    161
    227
    media_image5.png
    Greyscale
.  Further, Applicant asserts that Buijnster fails to disclose a compound having the claimed –Y-R6 group represented by at least one R1 or R3.
The Examiner disagrees with Applicant’s arguments.  The requirement for at least one of R1 or R3 having –Y-R6 is the minimum.  The structures presented in the claims as well as the language of the claims allows for R1 and R3 to be the same, as set out by Buijnster.
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHI et al. (HUAXUE SHIJI, 2006).
The claims cover, inter alia, a compound of formulas (1), (1-1) and (1-2) as set out in paragraph 13 above.  
Dependent claims 4 and 5 further limit M.  
Independent claim 7 covers a surfactant comprised of the compound of claim 1.
However, discloses 2,3-bidodecylate butanedioic acid sodium.

    PNG
    media_image6.png
    117
    265
    media_image6.png
    Greyscale
.  Further, the compound of SHI is used as a surfactant.  In this instance R2 as “COONa” as XA and X is a direct bond, A is –COOM .
Response to Arguments
Applicant respectfully asserts that SHI fails to disclose a compound having the claimed –Y-R6 group represented by at least one R1 or R3.
The Examiner disagrees with Applicant’s arguments.  The requirement for at least one of R1 or R3 having –Y-R6 is the minimum.  The structures presented in the claims as well as the language of the claims allows for R1 and R3 to be the same, as set out by SHI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buijnsters (Eur. J. Org. Chem., 2002) or SHI et al. (HUAXUE SHIJI, 2006).
The rejected claim covers, inter alia, an aqueous dispersant comprising the compound of claim 1.  
However, Buijnsters or SHI, as discussed above in paragraphs 16 and 23, each disclose compounds that fall within the scope of the compounds of claim 1.  Further, each of the compounds are surfactants.  Furthermore, one of ordinary skill in the art know that dispersants are generally surfactants.

However, based on the above, Buijnsters or SHI teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Allowable Subject Matter
Claim 6, based on the elected species A = –COOM, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622